t c memo united_states tax_court coastal heart medical group inc et al petitioners v commissioner of internal revenue respondent docket nos filed date john alan harbin joseph p wilson and daniel w layton for petitioners katherine holmes ankeny and jeri l acromite for respondent memorandum findings_of_fact and opinion nega judge respondent issued a notice_of_deficiency to anil v shah dr shah and preeti a shah mrs shah shahs collectively for tax years cases of the following petitioners are consolidated herewith anil v shah and preeti a shah docket nos and and coastal heart medical group inc docket no through respondent contemporaneously issued dr shah’s solely owned corporation--coastal heart medical group inc coastal heart a notice_of_deficiency for fiscal years ending date and respondent issued separate notices of deficiency to the shahs for the tax_year and to coastal heart for fiscal years ending date and petitioners’ cases were consolidated for trial briefing and opinion the following deficiency determinations and penalty are at issue for the shahs year deficiency dollar_figure big_number big_number big_number penalty sec_6662 n a n a n a dollar_figure the following deficiency determinations and penalties are at issue for coastal heart fye july deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number all section references are to the internal_revenue_code as in effect for the tax years at issue all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar big_number big_number big_number big_number big_number big_number after concessions the issues for decision are whether the shahs improperly claimed a nonpassive loss deduction from coastal imaging center llc coastal imaging for whether the shahs received unreported income in the form of a constructive_dividend from coastal heart in whether the shahs improperly claimed nonpassive loss deductions for from various entities dr shah managed whether coastal heart improperly included the gross_income of coastal imaging and improperly claimed deductions that belonged to coastal imaging for and whether the shahs and coastal heart are liable for accuracy-related_penalties we answer all five questions in the affirmative findings_of_fact the stipulation of facts and the accompanying exhibits are incorporated herein by this reference the shahs resided in california when their petitions were filed coastal heart’s principal_place_of_business was in california when its petitions were filed the shahs’ claimed loss from coastal imaging and constructive_dividend dr shah is a cardiologist who conducts his medical practice through coastal heart on date coastal heart leased a cardiac ct scanner from siemens medical solutions usa inc siemens for a 60-month term dr shah signed the lease on behalf of coastal heart and the lease was secured_by a dollar_figure life_insurance_policy on dr shah naming siemens as the beneficiary the lease provided that coastal heart could not assign or dispose_of its rights or obligations under the lease or enter into any sublease without siemens’ written consent the lease also included an option to purchase the ct scanner at less than fair_market_value at the end of the 60-month term the lease was extended for another months coastal heart was the signatory on the lease renewal agreement on date coastal heart paid dollar_figure to zabala custom constructions for construction work to accommodate the ct scanner the construction work included erecting new lead walls to assist with the functionality of the scanner and housing the scanner on the bottom floor of coastal heart’s new two-story office we find that the transaction between coastal heart and siemens was a conditional purchase rather than a lease however for simplicity we use the terms lease and purported lease interchangeably in dr shah formed coastal imaging a registered california limited_liability_company with two other individuals to manage the ct scanner one of these individuals was a doctor and the other was dr shah’s former patient dr shah was the managing member of coastal imaging for the tax_year the shahs asserted that dr shah had personally guaranteed the lease of the ct scanner and claimed a nonpassive loss deduction from coastal imaging of dollar_figure because the shahs did not provide a copy of the guaranty respondent determined that dr shah did not have enough basis in coastal imaging to cover the entire loss therefore respondent disallowed dollar_figure of the loss deduction respondent also determined that the shahs received a dollar_figure constructive_dividend from coastal heart for the tax_year because of the construction work performed by zabala custom constructions dr shah’s claimed real_estate activities in tenant healthcare tenant the company that owned the hospital where dr shah was a leading physician decided to sell that hospital and four others in the region dr shah thought it would be a good idea if the physicians for federal_income_tax purposes coastal imaging reported on its forms u s return of partnership income for through and we so find that coastal imaging is a partnership not subject_to the tefra partnership audit and litigation procedures of sec_6221 through see sec_301_7701-3 and b i proced admin regs see also sec_6231 themselves owned and operated the hospitals so he placed a bid for the hospitals to facilitate the transaction dr shah became the executive chairman of integrated healthcare holdings inc ihhi a hospital acquisition and management company dr shah raised capital for the purchase of the hospitals through an entity called the orange county physicians investment network ocpin ocpin was made up of various physician investors with dr shah as manager to ensure that the physicians would own the hospitals ocpin bought a controlling stake in ihhi in after a year of deliberation negotiation and state senate meetings in sacramento ihhi bought the hospitals from tenant for dollar_figure million dr shah testified that he spent around hours a day negotiating the transaction with tenant as executive chairman of ihhi dr shah was responsible for setting the overall strategies and direction of the company monitoring and overseeing corporate performance and guiding the board_of directors in its oversight of the corporate activities and performance ihhi compensated dr shah for his role as executive chairman after the sale ihhi immediately split the real_estate holdings portion of the transaction from the hospital operations aspect in that respect pacific coast holdings investment llc pchi would own the properties purchased from tenant and ihhi would manage the operations of the hospitals after the division dollar_figure million of the investment belonged to pchi and dollar_figure million belonged to ihhi in order for the physicians and dr shah to maintain an interest in the real_estate portion of the deal an entity called west coast holdings llc west coast was formed to be a substantial investor in pchi west coast had an ownership structure similar to ocpin’s and dr shah managed west coast and comanaged pchi thereafter pchi leased the hospital properties purchased from tenant to several different hospitals because the leases to these hospitals were triple-net leases the hospitals themselves were responsible for routine maintenance and repairs not pchi instead dr shah’s duties as a comanager for pchi during the years at issue were negotiating leases with the other hospitals dealing with lawsuits pertaining to the transactions and avoiding bankruptcy dr shah also spent time finding investors for the hospitals refinancing loans used for the purchase of the hospitals and obtaining guaranties on two properties that pchi rented instead of owned the shahs also managed rps llc rps during the years at issue rps owned the 30-suite office building where coastal heart’s office and the ct scanner were located as property managers of rps the shahs collected rents for the building prepared the leases took care of maintenance and repairs throughout the building and managed the utilities for each of the taxable years at issue the schedule e supplemental income and loss that petitioners filed contained the following warning caution your rental real_estate loss may be limited real_estate professionals must complete line on page despite this statement petitioners left blank line of schedule e dealing with reconciliation for real_estate professionals petitioners did not make an election to group activities together for purposes of measuring material_participation nor did they elect to treat all of their interests in rental activities as one activity for tax years through the shahs claimed nonpassive losses from rps west coast ocpin and an entity called danon danon shah younis singh ddsys for these years respondent determined that the shahs’ losses from these entities were from rental_real_estate_activities and therefore were passive coastal heart’s reported income and claimed deductions as sole owner and manager of coastal heart and coastal imaging respectively dr shah maintained separate books for both entities for the years at issue coastal heart reported income generated by the ct scanner for patients’ use of its heart scanning services while coastal imaging claimed depreciation_deductions for the ct scanner coastal heart also claimed deductions related to the ct scanner including salaries and wages of three employees involved in the operation of the ct scanner repairs and maintenance of the ct scanner and the office shared by coastal imaging and coastal heart monthly rental of the shared office depreciation of office furniture in the shared office rental payments on the ct scanner lease and expenses for operating the ct scanner respondent determined that coastal heart had improperly included the gross_income and business_expenses of coastal imaging on its corporate tax returns for tax years at trial dr shah testified that it was coastal heart not coastal imaging that paid the lease on the ct scanner paid for training and employment of special technicians for the ct scanner was the sole tenant of the office space in which the ct scanner operated and made the downpayment and paid the construction costs related to the ct scanner respondent contends that coastal heart and coastal imaging are separate and distinct entities and that expenses and income related to the ct scanner should be allocated to coastal imaging for the years at issue the shahs and coastal heart had the same accountant prepare their tax returns opinion i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations erroneous rule a 290_us_111 the evidence does not establish that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact we will first discuss the three remaining and somewhat disparate issues related directly to the shahs’ tax_liabilities and then discuss the tax issues of coastal heart finally we will discuss the penalty issues for both the shahs and coastal heart ii the shahs’ tax_liabilities a the shahs’ claimed nonpassive loss deduction from coastal imaging for coastal imaging was a registered california limited_liability_company with three members for federal_income_tax purposes an llc with more than one member generally is treated as a partnership unless it elects to be treated as an association ie a corporation see sec_301_7701-3 and b i proced admin regs coastal imaging did not make an election to be treated as a corporation and for tax purposes it is treated as a partnership a partnership is not subject_to federal_income_tax at the partnership level instead persons carrying on business as partners are liable for income_tax only in their separate or individual capacities sec_701 see sec_702 sec_704 providing rules for determining partners’ distributive shares sec_703 providing rules for computing taxable_income of a partnership a partner must take into account his or her distributive_share of each item of partnership income gain loss deduction and credit sec_702 103_tc_170 sec_704 limits the deductibility of a partner’s distributive_share of partnership losses those losses are deductible only to the extent of the adjusted_basis of a partner’s interest in the partnership 80_tc_825 aff’d 752_f2d_428 9th cir a partner’s adjusted_basis in the partnership is essentially the partner’s contribution to the partnership increased by the partner’s distributive_share of partnership income and decreased by all cash distributions and the partner’s distributive_share of partnership losses sec_705 if a partner’s distributive_share of partnership losses is greater than the partner’s available adjusted_basis the excess loss cannot be deducted by the partner for that year but must instead be carried forward until the partner has an adjusted_basis sufficient to offset the amount of the loss see sec_1_704-1 income_tax regs generally when a partner contributes property subject_to a liability to a partnership the partnership is treated as having assumed the liability sec_1 e income_tax regs when a partnership assumes an individual partner’s liabilities the assumption of those liabilities results in a deemed_distribution to the partner and consequently decreases the basis of the partner’s interest in the partnership by the amount assumed by the partners sec_752 conversely when a partner assumes the partnership’s liabilities the assumption of such liabilities results in a deemed contribution by the partner to the partnership and consequently increases the basis of the partner’s interest in the partnership by the amount assumed sec_752 sec_1_752-1 income_tax regs see 950_f2d_1357 7th cir aff’g tcmemo_1989_370 98_tc_276 a partner may assume a partnership’s liabilities when the partner contributes property subject_to a liability to a partnership but remains personally liable to the creditor and none of the other partners bear any of the economic risk of loss for the liability under state law or otherwise see sec_1_752-1 example income_tax regs for the tax_year the shahs claimed a nonpassive loss deduction from coastal imaging of dollar_figure respondent concedes that dr shah materially participated in coastal imaging for purposes of the sec_469 passive_activity_loss rules but argues that the loss from coastal imaging was limited to the adjusted_basis of his interest in coastal imaging petitioners argue that dr shah had sufficient basis in coastal imaging to claim the loss deduction because dr shah personally guaranteed the lease in the alternative petitioners argue that coastal heart was obligated to pay the lease and because coastal heart was related to dr shah dr shah had sufficient basis to claim the loss deduction petitioners’ arguments assume that the lease was a partnership liability--in other words a liability to coastal imaging normally an obligation to make payments under an operating_lease is not characterized as a liability see 448_fsupp2d_1330 n d ga aff’d 472_f3d_1281 11th cir rev’d on other grounds 552_us_9 however if the terms of the lease give rise to a conditional purchase the lease will be characterized as a liability id see also yearout mech eng’g inc v commissioner tcmemo_2008_217 slip op at for a detailed discussion of the passive_activity_loss rules see infra section titled the shahs’ claimed nonpassive losses for through n petitioners were simultaneously characterizing the lease with siemens as a lease and a conditional purchase by coastal heart coastal heart was claiming rental deductions on the ct scanner as if it were leasing the scanner while coastal imaging was claiming depreciation_deductions on the ct scanner as if it owned the scanner we therefore need to examine the details of the lease although there are no specific provisions in the u s tax laws governing the differentiation of true leases and conditional purchases the substance of the transactions not the form will govern the nature of the lease see 308_us_252 293_us_465 with respect to the transfer of equipment courts have stated that factors indicating that a conditional purchase more likely exists include the lease_term extends throughout the equipment’s entire useful_life 239_fsupp_539 d vt aff’d 342_f2d_994 2d cir the sum of the rental payments approximately equals the cost of the equipment 14_tc_441 and the lessee has an option at the end of the agreement to purchase the equipment at a nominal or below-market price transam corp v united_states cl_ct the ct scanner is high-technology medical equipment and its useful_life is five years see sec_168 i a iii c the term of the purported lease is months--five years therefore the term extends throughout the ct scanner’s entire useful_life furthermore the parties agree that coastal heart had an option to purchase the ct scanner at the end of the purported lease_term at a less-than-fair-market price accordingly we characterize the purported lease of the ct scanner as a conditional purchase by coastal heart as a conditional purchase the purported lease gave rise to a liability to coastal heart we now need to determine whether the liability was transferred to coastal imaging--ie if it was a partnership_liability sec_752 applies only to partnership liabilities the regulations define a liability for sec_752 purposes as any obligation that gives rise to the creation of or an increase in the basis_of_property owned by the obligor including the cash attributable to borrowings an immediate deduction or an expenditure that is not deductible in computing taxable_income and not properly chargeable to capital_account sec_1_752-1 income_tax regs the temporary regulations issued in used this same definition of a partnership_liability the final sec_752 regulations adopted in excluded this definition the change was made only for the purpose of simplification and not to change the substance of the regulation the current sec_752 regulations as of continued in order for property subject_to a liability to be a partnership_liability and for sec_752 to apply the property needs to be contributed to the partnership see id para e the ct scanner was not contributed to coastal imaging dr shah not coastal heart was a member of coastal imaging and the ct scanner was not dr shah’s to contribute furthermore there were no written agreements between coastal heart and coastal imaging that purported to assign the lease to coastal imaging even if there were coastal heart could not have assigned the lease because the lease itself prohibited assignments without siemens’ approval finally the record does not reflect that coastal heart intended to contribute the ct scanner to coastal imaging rather petitioners state dr shah created coastal imaging to simply manage the ct scanner we conclude that the ct scanner was never contributed to coastal imaging therefore it did not give rise to a liability of coastal imaging and sec_752 does not allow dr shah to claim an increased basis in his interest in coastal imaging either through his own purported personal guaranty of the lease or coastal heart’s obligation under the lease accordingly we sustain respondent’s determination to disallow dollar_figure of the loss deduction that the shahs claimed from coastal imaging for the tax_year continued include this definition of a liability b the constructive_dividend from coastal heart for the determination of constructive_dividend income received by dr shah is a determination of unreported income the court_of_appeals for the ninth circuit to which an appeal in this case would lie has held that for the presumption of correctness to attach to the notice_of_deficiency in unreported income cases the commissioner must offer some substantive evidence showing that the taxpayer received income from the charged activity see 596_f2d_358 9th cir rev’g 67_tc_672 see also 680_f2d_1268 9th cir once the commissioner sufficiently connects the taxpayer with the unreported income the burden shifts to the taxpayer who must establish by a preponderance_of_the_evidence that the deficiency determination was arbitrary or erroneous see 181_f3d_1002 9th cir aff’g tcmemo_1997_97 sec_301 requires a taxpayer to include in gross_income amounts received as dividends generally a dividend is a distribution_of_property by a corporation to its shareholders out of its earnings_and_profits sec_316 a dividend need not be formally declared or even intended by a corporation 368_f2d_439 9th cir aff’g t c memo when a corporation pays the personal expenses of a shareholder without expectation of repayment there may exist a constructive_dividend distribution that is taxable to the shareholder 73_tc_980 whether a constructive_dividend exists turns on whether the distribution was primarily for the benefit of the shareholder 115_tc_172 the existence of some benefit to the corporation is not enough to permit a corporate deduction the court must weigh the benefit to the shareholder and the corporation and where the business justifications put forward are not of sufficient substance to disturb a conclusion that the distribution was primarily for shareholder benefit a constructive_dividend will be found 472_f2d_449 5th cir aff’g in part rev’g in part and remanding tcmemo_1971_145 the determination of whether the shareholder or the corporation primarily benefits is a question of fact see id to avoid constructive_dividend treatment the taxpayer must show that the corporation primarily benefited from the payment of the shareholder’s expenses hood v commissioner t c pincite in determining whether or not the expenditure related to the business of the corporation we must ascertain whether the payment or expenditure has independent and substantial importance to the paying corporation gow v commissioner tcmemo_2000_93 slip op pincite citing t j en101_tc_581 aff’d 19_fedappx_90 4th cir an expenditure generally does not have independent and substantial importance to the distributing_corporation if it is not deductible under sec_162 id citing 820_f2d_1084 9th cir aff’g t c memo we find respondent has sufficiently established an evidentiary foundation to shift the burden to the shahs on this issue respondent introduced evidence that on date coastal heart paid dollar_figure to zabala custom constructions to renovate and expand coastal heart’s office in order to accommodate the operation of the ct scanner dr shah is the sole shareholder of coastal heart and he is a member of coastal imaging the entity that manages the ct scanner respondent introduced sufficient evidence to show that dr shah was a beneficiary of the expansion and received unreported income through his interest in coastal imaging regardless of whether coastal heart benefited from the expansion the shahs contend that they received no constructive_dividend because the shared office construction was merely an incidental benefit to coastal imaging and did not discharge any obligation of dr shah as a member of coastal imaging although the expansion provided a place to house the ct scanner leased by coastal heart the ct scanner was managed by coastal imaging as we have found respondent has provided a minimal evidentiary foundation for his determination that the expansion was primarily for coastal imaging’s benefit and therefore dr shah’s benefit as a member of coastal imaging on this issue we find that the shahs failed to construct a satisfactory record to support their position the shahs presented no evidence apart from dr shah’s own testimony and did not adequately explain how coastal heart and coastal imaging worked in concert furthermore there was no testimony on the interests of the other two members of coastal imaging and whether they differed in any meaningful way from the interests of coastal heart the shahs did not establish that respondent’s determination with respect to this issue was arbitrary or erroneous therefore we hold that coastal heart’s payment of the construction fee was a corporate distribution to dr shah c the shahs’ claimed nonpassive loss deductions for for tax years the shahs claimed nonpassive losses from the following entities ocpin west coast rps and ddsys in a recomputation of the deficiency hereunder the parties will be permitted to submit computations of earnings_and_profits in accordance with this opinion to determine what portion of the payment was a taxable dividend see 73_tc_980 respondent determined that the shahs’ losses from these entities were from rental_real_estate_activities and therefore were passive although taxpayers may deduct ordinary and necessary expenses they paid_or_incurred during the year in carrying_on_a_trade_or_business for the production_of_income the code limits the deduction for losses arising from a passive_activity sec_162 sec_212 sec_469 a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 a passive_activity_loss is the excess of the aggregate losses from all passive activities for the year over the aggregate income from all passive activities for that year sec_469 a rental_activity is generally treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 there are special rules under sec_469 that allow a taxpayer in the real_property business real_estate_professional to deduct rental losses against all income provided that the taxpayer materially participates in the rental_activity see also sec_1_469-9 income_tax regs the shahs assert that they are entitled to deduct their rental losses for and that these losses are not subject_to the passive_activity_loss limitations under sec_469 they contend that dr shah qualifies as a real_estate professional under sec_469 and that he materially participated in his rental activities the shahs do not contend that mrs shah qualifies as a real_estate_professional under sec_469 a taxpayer qualifies as a real_estate_professional and a rental real_estate activity of the taxpayer is not a per se passive_activity under sec_469 if i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates in the case of a joint_return the above requirements are satisfied if and only if either spouse separately satisfied these requirements sec_469 thus if either spouse qualifies as a real_estate_professional the rental activities of the real_estate_professional are exempt from being a per se passive_activity under sec_469 instead the real_estate professional’s rental activities would be subject_to the material_participation requirements of sec_469 sec_1_469-9 income_tax regs since the shahs are claiming deductions for losses from ocpin west coast rps and ddsys we need to examine whether any of these entities were engaged in rental activities for sec_469 to apply we also need to examine whether these entities were real_property trades_or_businesses for the purpose of aggregating dr shah’s hours spent performing services in real_property trades_or_businesses in order for him to qualify as a real_estate_professional a determination that dr shah was a real_estate_professional would be inconsequential if ocpin west coast rps and ddsys were not rental activities in that case we would examine the entities only to see whether dr shah materially participated in them for the passive_activity rules to apply furthermore if any of these entities were not real_property trades_or_businesses the hours dr shah spent performing personal services for them would count against the shahs’ claim that dr shah qualifies as a real_estate_professional the code defines a real_property_trade_or_business as any real_property development redevelopment construction reconstruction acquisition conversion rental operation management leasing or brokerage trade_or_business sec_469 mere financing of or investing in real_property is not included within the plain language of sec_469 ocpin and west coast acted merely as investment vehicles for ihhi and pchi respectively they were used presumably as an accessible way for physicians to invest in the hospitals and operations of the hospitals without having to go out and buy and finance these entities themselves ocpin and west coast did not own rental real_property and there is no evidence that they performed any management or operations functions for ihhi or pchi that could remotely be considered real_property trades_or_businesses see 142_tc_165 because ocpin and west coast were not engaged in real_property businesses let alone rental activities sec_469 does not apply to them and we must examine whether dr shah materially participated in these entities for their losses to qualify as nonpassive furthermore the hours dr shah spent performing personal services for these entities would count against the shahs’ claim that he was a real_estate_professional rps is a real_property business engaged in rental real_estate activity it owned an office building where it leased different suites to businesses including coastal heart the shahs were property managers for rps and they collected rents for the building prepared the leases took care of maintenance and repairs throughout the building and managed the utilities because the shahs performed rental activities we must use the sec_469 test to determine whether dr shah was a real_estate_professional to prevent rps’ losses from being characterized as per se passive the sec_469 test specifically compares the taxpayer’s personal services in real_property trades_or_businesses he materially participates in with the personal services the taxpayer performs in other trades_or_businesses in order to determine whether the taxpayer was a real_estate_professional therefore we need to determine what businesses were real_property trades_or_businesses that dr shah performed personal services for and if there are any whether he materially participated in them we have already concluded that ocpin and west coast were not real_property trades_or_businesses therefore the hours dr shah performed for these entities count towards the hours he spent in his other trades or business we have also concluded that rps was a real_property trade or business--so the hours dr shah spent performing services for rps will count towards the hours he spent in real_property trades_or_businesses that leaves us to determine whether ihhi pchi and ddsys were real_property trades_or_businesses the shahs failed to create an adequate record to support their position the record does not reflect any information about ddsys so the court cannot make any conclusive determination about this entity the record does contain information about ihhi and pchi ihhi bought five local hospitals from tenant for dollar_figure million in ihhi was engaged in hospital acquisition and management this meets the definition of real_property_trade_or_business for purposes of sec_469 at trial dr shah testified that after the sale ihhi split the real_estate holding portion of the deal from the hospital operations aspect after the division dollar_figure million of the investment belonged to pchi and dollar_figure million belonged to ihhi pchi was the owner of the real_property after the deal and thereafter leased this property to other hospitals thus pchi also meets the definition of real_property_trade_or_business and we must examine whether dr shah materially participated in ihhi pchi and rps only those real_property trades_or_businesses that dr shah materially participated in can be used for purposes of the sec_469 comparison material_participation is defined as involvement in the operations of an activity on a basis which is regular continuous and substantial sec_469 as explained in sec_1_469-5t temporary income_tax regs fed reg date a taxpayer can satisfy the material_participation requirement if the individual meets any one of the seven regulatory tests the individual participates in the activity for more than hours during such year the individual’s participation in the activity for the taxable_year constitutes substantially_all of the participation in such activity of all individuals including individuals who are not owners of interests in the activity for such year the individual participates in the activity for more than hours during the taxable_year and such individual’s participation in the activity for the taxable_year is not less than the participation in the activity of any other individual including individuals who are not owners of interests in the activity for such year the activity is a significant_participation_activity for the taxable_year and the individual’s aggregate participation in all significant participation activities during such year exceeds hours the individual materially participated in the activity for any five taxable years whether or not consecutive during the ten taxable years that immediately precede the taxable_year the activity is a personal_service_activity and the individual materially participated in the activity for any three taxable years whether or not consecutive preceding the taxable_year or based on all facts and circumstances the individual participates in the activity on a regular continuous and substantial basis during such year participation generally means all work done in an activity by an individual who owns an interest in the activity sec_1_469-5 income_tax regs work done by an individual in the individual’s capacity as an investor in an activity is not generally treated as participation in the activity id subpara ii a fed reg additionally work done by the individual is not treated as participation in the activity if the work is not of a type that is customarily done by an owner of such activity and one of the principal purposes for performing such work is to avoid the passive_activity limitations of sec_469 id subdiv i fed reg in determining whether a taxpayer materially participates the participation of the spouse of the taxpayer shall be taken into account sec_469 dr shah was the executive chairman of ihhi and he comanaged both pchi and rps although he was an investor in ihhi and pchi we believe he participated in these entities for purposes of sec_469 assuming that he materially participated in all three of the entities a determination we are not willing to make at this juncture we would then have to compare the hours he spent performing personal services for these entities against the hours he spent performing personal services for his other trades_or_businesses with respect to the evidence that may be used to establish hours of participation sec_1_469-5t temporary income_tax regs fed reg date provides the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries dr shah did not offer a log a calendar or any other writing to prove the amount of time that he spent working at ihhi pchi or rps he was duly compensated as executive chairman of ihhi but he was also duly compensated as a cardiologist for the years at issue furthermore on his tax returns dr shah did not claim to be a real_estate_professional at trial dr shah testified that he spent to hours a day seven days a week in on negotiating the purchase of several hospitals he further testified that he worked over big_number hours in and negotiating leases for the hospitals finding investors for pchi west coast and ihhi and refinancing loans related to the purchase of the hospitals although the regulations permit some flexibility concerning the records to be maintained by taxpayers the court is not required to accept a postevent ballpark guesstimate or the unverified undocumented testimony of taxpayers see eg 135_tc_365 lum v commissioner tcmemo_2012_103 estate of stangeland v commissioner tcmemo_2010_185 dr shah’s testimony appears to be exaggerated and self-serving on the basis of that testimony we cannot determine with any clarity how many hours dr shah devoted to each entity for which he performed personal services dr shah did not distinguish the number of hours he spent finding investors for west coast a non-real-property trade_or_business from the total number of hours he claimed furthermore the shahs did not describe with any specificity the number of hours they spent performing services for rps a legitimate rental real_estate trade_or_business we decline to accept dr shah’s vague testimony regarding the maze of businesses he performed personal services for without adequate documentary support the trial record also does not reflect any objective measure of time dr shah spent as a cardiologist during the years at issue therefore the court cannot compare the hours he spent on personal services in real_property businesses--ihhi pchi and rps--against the hours he spent performing personal services for ocpin west coast and as a cardiologist dr shah therefore does not qualify as a real_estate_professional under sec_469 and the rental activities of the shahs as managers of rps are per se passive activities under sec_469 for the years at issue see sec_469 furthermore we cannot conclude that dr shah materially participated in ocpin west coast and ddsys the other entities he claimed losses for on his tax returns for the years because of the lack of corroborating evidence as to whether he was involved in the operations of these entities on a regular continuous and substantial basis therefore the loss deductions the shahs claimed on their tax returns for the years from rps ocpin west coast and ddsys are passive iii coastal heart’s tax_liabilities the tax issues for coastal heart are whether it can report income generated by the ct scanner and claim deductions related to the scanner sec_61 provides that gross_income includes all income from whatever source derived including gross_income derived from business sec_162 allows a taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a necessary expense is one that is appropriate and helpful to the taxpayer’s business ordinary expenses are those that are common or frequent in the type of business in which the taxpayer is engaged 308_us_488 welch v helvering u s pincite deductions are a matter of legislative grace and the taxpayer bears the burden of proving that claimed expenses are ordinary and necessary rule a the taxpayer also bears the burden of substantiating his claimed deductions by keeping and producing records sufficient to enable the commissioner to determine the correct_tax liability sec_6001 503_us_79 sec_1_6001-1 e income_tax regs the failure to keep and present such records counts heavily against a taxpayer’s attempted proof rogers v commissioner tcmemo_2014_141 at however if a taxpayer establishes that deductible expenses were incurred but fails to establish the precise amounts we may estimate allowable amounts if there is a rational basis for such an estimate 39_f2d_540 2d cir 85_tc_731 deductions for depreciation of property used in a trade_or_business cannot be claimed by a taxpayer who has no capital_investment or economic_interest in the property 308_us_252 544_f2d_1045 9th cir aff’g 64_tc_752 generally a taxpayer’s capital_investment in the property is the cost of acquiring the depreciable_property see sec_167 sec_1011 sec_1012 872_f2d_1271 7th cir aff’g 87_tc_1329 sec_1_1012-1 income_tax regs the taxpayer who is entitled to the depreciation deduction is the one who suffers the economic loss of his investment by virtue of the wear_and_tear or exhaustion of the property--the one who has the economic benefits_and_burdens_of_ownership 435_us_561 87_tc_56 consequently a stockholder normally is not entitled to depreciate property of his corporation because he lacks a direct economic_interest or investment in the property itself see 46_tc_477 the ct scanner generated income by providing heart scanning services to patients who in turn paid for these services through their insurers the ct scanner also had many associated costs all of the expenses at issue for coastal heart relate to the ct scanner specifically coastal heart reported expenses related to the scanner for lease payments the salaries of technicians who operated it repairs and maintenance rent for the portion of coastal heart’s office that accommodated it and depreciation of office furniture in the area that accommodated it respondent argues that the income and expenses should be allocated to coastal imaging because it managed the scanner the shahs argue that coastal heart should be allowed to deduct the expenses because it paid them to illustrate the confusion surrounding the issue coastal heart--the constructive owner of the scanner--was deducting rental payments made on the scanner while coastal imaging--the mere managing entity of the scanner--was deducting depreciation for the scanner a payment for the use or possession of business property is deductible as rent only if made for property to which the taxpayer does not take title or in which he has no equity sec_162 in other words payments are not deductible as rent when they are actually part of the purchase_price of the property--ie constitute a conditional purchase see calbom v commissioner tcmemo_1981_95 as discussed earlier the lease of the ct scanner between siemens and coastal heart was a conditional purchase of the scanner by coastal heart therefore coastal heart should have capitalized the rental payments on the lease since coastal heart was the constructive owner of the scanner and the scanner was not contributed to coastal imaging coastal heart was entitled to depreciation_deductions on the scanner--not coastal imaging although the ct scanner was not contributed to coastal imaging its business_purpose was to manage the scanner the shahs asserted that coastal imaging managed the scanner and dr shah separated the income between coastal heart and coastal imaging for this purpose therefore the gross_income derived from the scanner should have been reported by coastal imaging not coastal heart see sec_61 similarly coastal heart did not meet its burden of showing that the expenses it claimed relating to the ct scanner were ordinary and necessary to its business although the scanner was located in a portion of coastal heart’s office coastal heart expanded its office primarily to accommodate the scanner and run the business of coastal imaging coastal heart has not met its burden of proving the claimed expenses were ordinary and necessary to its business accordingly we sustain respondent’s determinations with respect to this issue iv sec_6662 penalties determined against the shahs and coastal heart sec_6662 and b imposes a accuracy-related_penalty on any underpayment of federal_income_tax which is attributable to among other things a substantial_understatement_of_income_tax an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 in the case of a corporation other than an s_corporation or a personal_holding_company an understatement of income_tax is substantial if it exceeds the lesser_of of the tax required to be shown on the return or if greater dollar_figure or dollar_figure million sec_6662 the commissioner bears the burden of production with regard to the shahs’ penalty and must come forward with sufficient evidence indicating that it is appropriate to impose the penalty see sec_7491 higbee v commissioner t c coastal heart as a corporation bears the burden of proving that it is not liable for accuracy-related_penalties pursuant to sec_6662 see 126_tc_191 if the understatements of income_tax for the years at issue are substantial respondent has satisfied the burden of producing evidence that the penalties are appropriate with respect to the shahs respondent’s deficiency determination for tax_year exceeds of the tax required to be shown on their joint_return for this year which is greater than dollar_figure thus respondent’s burden of going forward has been satisfied with respect to them with respect to coastal heart respondent’s deficiency determinations for tax years and exceed dollar_figure which is greater than of the tax required to be shown on its returns for these taxable years respondent’s deficiency determination for tax_year exceeds of the tax required to be shown on its return which is greater than dollar_figure therefore coastal heart’s understatements for the years at issue were substantial once the commissioner has met the burden of production the taxpayer must come forward with persuasive evidence that the penalty is inappropriate because for example the taxpayer acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs reliance on the advice of a tax professional may but does not necessarily establish reasonable_cause and good_faith for the purpose of avoiding a sec_6662 penalty 469_us_241 reliance by a lay person on a lawyer or accountant is of course common but that reliance cannot function as a substitute for compliance with an unambiguous statute the caselaw sets forth the following three requirements in order for a taxpayer to use reliance on a tax professional to avoid liability for a sec_6662 penalty the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment see 115_tc_43 aff’d 299_f3d_221 3d cir see also 425_f3d_1203 n 9th cir quoting with approval the above three-prong test aff’g 121_tc_89 in addition the advice must not be based on unreasonable factual or legal assumptions including assumptions as to future events and must not unreasonably rely on the representations statements findings or agreements of the taxpayer or any other person sec_1_6664-4 income_tax regs the fact that petitioners had an accountant prepare their returns does not in and of itself prove that they acted with reasonable_cause and in good_faith see neonatology assocs p a v commissioner t c pincite dr shah’s failure to properly document his time spent performing personal services for real_property trades_or_businesses was detrimental to his ultimate effort to substantiate all of the time he spent on his real_property trades_or_businesses see sec_6001 sec_1_6001-1 income_tax regs this made it impossible for his accountant to have all the accurate information necessary to make an informed tax decision the accountant relied on the shahs for an accurate representation of the number of hours dr shah worked on his real_property trades_or_businesses however the shahs were unable to provide a reasonable estimate of the number of hours dr shah performed services for each of the entities he was managing some of these entities were real_property trades or business and some were not and dr shah failed to make that distinction therefore the shahs have not proven reasonable_cause for their underpayment and they are liable for the sec_6662 accuracy- related penalty for tax_year with respect to coastal heart we are unpersuaded that dr shah as the sole shareholder of coastal heart reasonably relied on the correctness of the contents of its returns simply because they were prepared by a certified_public_accountant the mere fact that the certified_public_accountant prepared its tax returns does not mean that the accountant commented on any or all of the items reported therein in this regard the record contains no evidence that dr shah asked the accountant to comment on the legitimacy of his treatment of the allocation of expenses between coastal imaging and coastal heart--especially when the managing entity coastal imaging claimed depreciation_deductions on the ct scanner and the constructive owner coastal heart claimed deductions for rental payments for the scanner dr shah separated the income of coastal imaging and coastal heart and he should have had a clear or at least basic understanding of how each entity functioned in relation to the other the record and dr shah’s testimony do not reflect that this is the case therefore we conclude that coastal heart is liable for the accuracy-related_penalties that respondent determined we have considered all the other arguments made by the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decisions will be entered under rule
